
	
		II
		110th CONGRESS
		1st Session
		S. 492
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Mr. Feingold (for
			 himself, Mr. Coleman, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To promote stabilization and reconstruction
		  efforts in Somalia, to establish a Special Envoy for Somalia to strengthen
		  United States support to the people of Somalia in their efforts to establish a
		  lasting peace and form a democratically elected and stable central government,
		  and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Somalia Stabilization and
			 Reconstruction Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Somalia has been without a central
			 government since the overthrow of General Mohamed Siad Barre in 1991 and the
			 subsequent collapse of central authority in Mogadishu. Since then, an estimated
			 400,000 people have died from violence, starvation, and disease as rival Somali
			 groups engaged in armed struggle for personal political power.
			(2)Continued instability in Somalia poses a
			 threat to the people of Somalia and the stability of the region and threatens
			 the national security of the United States by creating a haven for
			 terrorists.
			(3)The lack of a credible, capable,
			 representative, and transparent government in Somalia will continue to
			 contribute to instability within Somalia and throughout the Horn of Africa
			 region.
			(4)There is an urgent need for an integrated,
			 coherent international approach to stabilization and reconstruction in Somalia
			 through the creation of effective multilateral mechanisms with adequate
			 authorities and resources.
			(5)The United States has played a leadership
			 role in the international community’s response to these developments in Somalia
			 by joining Norway, the United Kingdom, Tanzania, Sweden, Italy, the European
			 Union, the African Union, and the United Nations to convene the International
			 Somalia Contact Group. On January 4, 2007, the United States announced a
			 $40,000,000 support package to fund peacekeeping and humanitarian efforts in
			 Somalia, urging all donor parties to provide immediate capacity-building
			 assistance for the Transitional Federal Institutions, as well as humanitarian
			 assistance to respond to the needs of the Somali people.
			(6)In early January 2007, United States
			 military forces targeted suspected terrorists in southern Somalia.
			(7)The legacy of failed United States
			 engagement in Somalia in the past, active hostility toward recent intervention
			 and intentions in that country, and an insufficient knowledge of conditions on
			 the ground in Somalia pose significant challenges to the ability of the United
			 States Government to resolve this crisis situation unilaterally.
			(8)The United States has a national interest
			 and an international obligation to contribute to multilateral efforts to
			 establish stability in Somalia and throughout the Horn of Africa region.
			3.Statement of policyIt is the policy of the United States to
			 support the efforts by the people of Somalia to achieve lasting peace,
			 democracy, rule of law, respect for human rights, broad-based economic recovery
			 and growth, and to eradicate extremism and terrorism from their country and the
			 region.
		4.Supporting peace, democracy, and stability
			 in Somalia
			(a)FindingsCongress makes the following
			 findings:
				(1)In October 2002, the Inter-Governmental
			 Authority for Development (IGAD) launched a peace process for Somalia, led by
			 the Government of Kenya, which produced a Transitional National Charter for
			 Somalia in September 2003. The parties agreed to create a Transitional Federal
			 Government (TFG) with a Transitional Federal Assembly (TFA) representing all
			 major political factions and clans.
				(2)In October 2004, the Transitional Federal
			 Assembly elected Abdullahi Yusuf Ahmed as the new President of Somalia, who
			 went on to appoint Ali Mohamed Gedi as the Prime Minister.
				(3)After the collapse of the Somali government
			 in 1991, a system of sharia-based Islamic courts became the main judicial
			 system and in 2000, Islamic leaders formed an armed militia and the Islamic
			 Courts Union (ICU) to consolidate their authority and resources.
				(4)In June 2006, the Islamic Courts Union
			 routed warlords, established control of Mogadishu, and rapidly expanded their
			 sphere of influence by taking control of weapons and towns in western and
			 southern Somalia.
				(5)In December 2006, in response to the
			 Islamic Courts Union’s declaration of jihad against Ethiopia and attacks
			 against Ethiopian forces and Transitional Federal Government militia near
			 Baidoa, Ethiopian troops and military firepower led Transitional Federal
			 Government attacks on Islamic strongholds.
				(6)On December 27, 2006, the Islamic Courts
			 Union leadership resigned and withdrew from Mogadishu. The Government of Kenya
			 closed its border with Somalia, and the United States established a military
			 presence off the coast of Somalia to prevent the escape of Islamists believed
			 to have ties to terrorist networks. The Transitional Federal Government
			 legislature agreed on January 10, 2007, to impose martial law for a period of 3
			 months.
				(7)The 2005 Country Reports on Human Rights
			 Practices published by the Department of State cites significant concerns
			 relating to abuses of human rights in Somalia, including female genital
			 mutilation, rape, and political violence.
				(8)Following 16 years of conflict and
			 insecurity, Somalia has some of the lowest development and humanitarian
			 indicators in the world. It is estimated that over 1,400,000 Somalis are
			 chronically food insecure and nearly 500,000 have been displaced by recent
			 violence and floods. Despite pressing needs, the United Nations Consolidated
			 Appeal for Somalia remains less than 1 percent funded.
				(b)Sense of CongressIt is the sense of Congress that—
				(1)the United States Government should assist
			 the people of Somalia to gain control of their country and facilitate the
			 establishment of a legitimate, credible, and capable government that respects
			 human rights and religious freedom, is committed to ending violence throughout
			 the country, and promotes peace and stability with its neighbors;
				(2)the United States Government should move
			 quickly to support a deployment of a regional or international peacekeeping
			 force in Somalia;
				(3)the United States Government should help
			 strengthen and protect the respect for human rights and the rule of law within
			 Somalia, as well as to help establish accountability for those responsible for
			 crimes against humanity, war crimes, and human rights abuses;
				(4)the United States Government should support
			 and expedite planning and implementation of programs associated with the
			 disarmament, demobilization, repatriation, reintegration, and rehabilitation
			 processes in Somalia;
				(5)the United States Government should urge
			 the United Nations to establish an international donor trust fund that would be
			 used to help stabilize and rebuild the war-torn infrastructure and governing
			 institutions of Somalia, respond to the worsening humanitarian crisis, provide
			 support for Somalia’s devastated economy, and help promote democracy, the rule
			 of law, multiparty democracy, and security in Somalia and throughout the Horn
			 of Africa;
				(6)the United States Government and the
			 international community should provide political, financial, and technical
			 support for efforts by a legitimate, transparent government in Somalia to
			 professionalize its security forces, rehabilitate the national judicial system
			 of Somalia, enhance the rule of law, combat corruption, target terrorists and
			 the conditions that allow terrorist organizations to use Somalia as a safe
			 haven, institute economic reforms to promote development, and create an
			 environment in Somalia to promote private investment, as well as to meet the
			 basic needs of Somali citizens, including security, safety, and access to
			 health care, education, food, shelter, and clean drinking water;
				(7)the United States Government and the
			 international community should provide sufficient humanitarian assistance to
			 vulnerable populations within Somalia, as well as throughout the region;
			 and
				(8)any specific United States Government
			 efforts concerning Somalia need to be an integrated part of a strategic
			 approach towards the Horn of Africa region.
				5.Fighting terrorism and extremism in
			 Somalia
			(a)FindingsCongress makes the following
			 findings:
				(1)The 2005 Country Reports on Terrorism,
			 published by the Department of State in accordance with section 140 of the
			 Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C.
			 2656f), noted that [p]arts of Somalia, which has no functioning central
			 government, have become havens for terrorists and other illicit activities,
			 threatening the security of the whole region and that a small
			 number of al Qaeda (AQ) terrorists, responsible for the 1998 bombings of the
			 United States Embassies in Kenya and Tanzania, continue to operate in Somalia
			 and are assisted by elements within the complicated Somali clan
			 structure.
				(2)The 2006 National Security Strategy of the
			 United States of America states that together with our European allies
			 we must help strengthen Africa’s fragile states, help build indigenous
			 capability to secure porous borders, and help build up the law enforcement and
			 intelligence infrastructure to deny havens for terrorists.
				(3)In June 2006, the United States
			 Counterterrorism Coordinator, Henry Crumpton, testified before the Senate about
			 the problem of a resilient, enduring, and dangerous al-Qaeda
			 cell that has operated in Somalia since the early 1990s.
				(b)Sense of CongressIt is the sense of Congress that—
				(1)the United States Government should assist
			 the people of Somalia to establish a democratic government that is committed
			 and able to fight terrorism and extremism;
				(2)the United States Government and the
			 international community should provide political, financial, and technical
			 support for efforts by the Government of Somalia to target terrorists and the
			 conditions that allow terrorist organizations to use Somalia as a safe
			 haven;
				(3)the United States Government and the
			 international community should work closely with the Somali people and
			 countries throughout the region to defeat terrorists, terrorist networks,
			 illicit power structures, and criminal networks that seek to destabilize the
			 region or attack United States interests in the region; and
				(4)strengthening a widely accepted national
			 government, a vibrant civil society, and popular grassroots efforts in Somalia
			 will help deny terrorist and extremists groups a fertile ground for recruitment
			 in Somalia.
				6.Special envoy for Somalia
			(a)Appointment of special envoyNot later than 60 days after the date of
			 the enactment of this Act, the President shall appoint a Special Envoy for
			 Somalia to coordinate United States involvement in the region and to ensure
			 that the United States Government remains informed of and engaged in efforts to
			 resolve the instability and insecurity in Somalia.
			(b)DutiesThe Special Envoy for Somalia should be
			 given a clear mandate—
				(1)to direct United States Government efforts
			 to establish a credible, capable government of national unity in
			 Somalia;
				(2)to provide detailed assessments of
			 challenges and progress on the ground in Somalia and in the Horn of Africa
			 region; and
				(3)to pursue a truly comprehensive and
			 sustainable peace in Somalia.
				(c)Staffing and resourcesThe Special Envoy for Somalia should be
			 provided with appropriate resources, including—
				(1)adequate staffing in the region and in
			 Washington, DC; and
				(2)sufficient communications and logistical
			 support on the ground in Somalia.
				7.Assistance for a peacekeeping force for
			 Somalia
			(a)AuthoritySubject to subsection (b) and
			 notwithstanding any other provision of law, the President is authorized to
			 support a regional or international peacekeeping force for Somalia with
			 assistance in the areas of logistics, transport, communications, material
			 support, technical assistance, training, command and control, aerial
			 surveillance, and intelligence.
			(b)Conditions
				(1)In generalAssistance provided under subsection (a)
			 shall—
					(A)be used only in the Horn of Africa region;
			 and
					(B)except as provided under paragraph (2), not
			 be provided until an adequate regional or international peacekeeping force for
			 Somalia has been authorized by the African Union or the United Nations and the
			 leadership of such a mission has agreed—
						(i)not to transfer title to, or possession of,
			 any such assistance to anyone who is not an officer, employee, or agent of the
			 peacekeeping operation; and
						(ii)not to use or to permit the use of such
			 assistance for any purposes other than those for which such assistance was
			 furnished.
						(2)Waiver of restrictions
					(A)WaiverThe President may waive the restrictions
			 under paragraph (1)(B) upon receiving written assurances that the granting of
			 such waiver would further efforts to provide assistance in the areas described
			 in subsection (a).
					(B)Notification requirementIf the President grants a waiver under
			 subparagraph (A), the President shall immediately notify the appropriate
			 congressional committees in accordance with the procedures applicable to
			 reprogramming notifications under section 634A of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2394–1).
					(c)Authorization of appropriations
				(1)In generalThere is authorized to be appropriated not
			 less than $150,000,000 for fiscal year 2007 to carry out this section.
				(2)Future
			 fundingIt is the sense of
			 Congress that the Department of State should submit budget requests in fiscal
			 years 2008 and 2009 that contain appropriate levels of assistance for such a
			 peacekeeping force.
				(3)AvailabilityAmounts appropriated pursuant to the
			 authorization of appropriations under paragraphs (1) and (2) are—
					(A)authorized to remain available until
			 expended; and
					(B)in addition to funds otherwise available
			 for such purposes.
					8.Bilateral assistance to transitional
			 Federal institutions in Somalia
			(a)AuthorityThe President should—
				(1)support efforts for a peaceful resolution
			 of the conflict in Somalia as well as the establishment of a representative
			 form of government in Somalia;
				(2)continue to encourage the participation of
			 all groups, including women, business leaders, civil society organizations,
			 traditional and religious leaders, and minority clans historically marginalized
			 by the major clans of Somalia, in efforts for a peaceful resolution of the
			 conflict in Somalia as well as the establishment of a representative form of
			 government in Somalia;
				(3)encourage Inter-Governmental Authority for
			 Development (IGAD) mediators, the African Union, the Arab League, and other
			 regional bodies to insist on broader participation in the inclusive government
			 of Somalia;
				(4)contribute to capacity building for
			 Somalia’s Transitional Federal Institutions and national and local
			 infrastructure and governance mechanisms; and
				(5)support reconstruction efforts, including,
			 but not limited to, programs for demobilizing and reintegrating
			 ex-combatants.
				(b)Authorization of appropriations
				(1)In generalThere is authorized to be appropriated not
			 less than $50,000,000 for fiscal year 2007 to carry out this section.
				(2)Future
			 fundingIt is the sense of
			 Congress that the Department of State should submit budget requests in fiscal
			 years 2008 and 2009 that contain appropriate increases in bilateral and
			 multilateral assistance for Somalia based on progress by the Transitional
			 Federal Government toward accomplishing the policy objectives described in
			 sections 3, 4, and 5.
				(3)AvailabilityAmounts appropriated pursuant to the
			 authorization of appropriations under paragraphs (1) and (2)—
					(A)are authorized to remain available until
			 expended;
					(B)are in addition to funds otherwise
			 available for such purposes; and
					(C)shall be contingent upon the President’s
			 determination that the Transitional Federal Government of Somalia is respecting
			 human rights while making positive progress towards establishing a credible,
			 transparent government.
					(c)Coordination with other donor
			 nationsThe United States
			 should work with other donor nations, on a bilateral and multilateral basis, to
			 increase international contributions to Somalia and accomplish the policy
			 objectives described in sections 3, 4, and 5.
			(d)LimitationThe President may not provide assistance
			 described in subsection (a) if the President determines that the Transitional
			 Federal Government of Somalia or any regional authority in Somalia—
				(1)is not seeking to establish a
			 representative, transparent, and democratically elected government of
			 Somalia;
				(2)is not cooperating in counterterrorism
			 efforts;
				(3)is not respecting basic human rights and
			 the rule of law; or
				(4)is engaged in unnecessary conflicts inside
			 Somalia or with its neighbors.
				9.Establishment of an International Donor
			 Trust Fund for Somalia
			(a)EstablishmentNot later than 30 days after the date of
			 the enactment of this Act, the President shall instruct the United States
			 Permanent Representative to the United Nations to work with the appropriate
			 United Nations agencies, regional organizations, nongovernmental organizations,
			 and the broader international community to establish an International Donor
			 Trust Fund for Somalia (in this section referred to as the Fund)
			 to be managed by the United Nations.
			(b)PurposeThe purpose of the Fund shall be to carry
			 out the following activities in Somalia:
				(1)Supporting long-term democratic governance
			 and the establishment of the rule of law in Somalia.
				(2)Rebuilding the infrastructure of Somalia,
			 including roads, ports, and airports, with particular focus on ensuring all the
			 people of Somalia have access to medical services, clean water, and
			 education.
				(3)Supporting disarmament, demobilization,
			 rehabilitation, and reintegration of ex-combatants, members of militias, and
			 criminal networks, including programs at the community level.
				(4)Nurturing public-private partnerships and
			 microenterprise development.
				(5)Improving the quality of life and investing
			 in human capital, specifically targeting education, health and disease
			 prevention, and housing.
				(6)Strengthening the rule of law through
			 improved efficiency and transparency in government services.
				(7)Reducing poverty and eliminating the
			 exclusion of marginalized populations in governance and economic structures
			 within Somalia, with particular attention to gender inequalities.
				(c)Accountability
				(1)In generalThe United Nations Political Office for
			 Somalia (UNPOS) shall be held accountable for the transparent and timely
			 disbursement of the Fund’s resources and for monitoring the effectiveness of
			 these contributions.
				(2)Annual reportThe United Nations Political Office for
			 Somalia shall submit to the United Nations Security Council and donors and
			 implementing partners of the Fund a report on the specific programs, projects,
			 and activities carried out by the Fund during the preceding year, including an
			 evaluation of the results of such programs, projects, and activities.
				(d)Support contingent on
			 progressThe President shall
			 temporarily withhold United States support for the assistance described in
			 subsection (a) when future funding decisions are considered if the President,
			 in consultation with the Secretary of State, determines that the Transitional
			 Federal Government of Somalia or any regional authority in Somalia—
				(1)is not seeking to establish a
			 representative, transparent, and democratically elected government of
			 Somalia;
				(2)is not cooperating in counterterrorism
			 efforts;
				(3)is not respecting basic human rights and
			 the rule of law; or
				(4)is engaged in unnecessary conflicts inside
			 Somalia or with countries that neighbor Somalia.
				(e)Authorization of appropriations
				(1)In generalThere is authorized to be appropriated to
			 the President $50,000,000 for contributions to the Fund.
				(2)AvailabilityAmounts appropriated pursuant to the
			 authorization of appropriations under paragraph (1) are authorized to remain
			 available until expended.
				10.International Donor Conference
			(a)In generalNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of State shall convene one or more
			 donor conferences—
				(1)to gain commitments from other countries,
			 multilateral institutions, and nongovernmental organizations to provide
			 contributions to the International Donor Trust Fund for Somalia;
				(2)to ensure that such commitments are honored
			 in a timely manner;
				(3)to ensure that there is coordination of
			 assistance among the United States and other countries, multilateral
			 institutions, and nongovernmental organizations; and
				(4)to ensure that the assistance provided to
			 Somalia is used for the purposes for which it was provided.
				(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, and annually thereafter, the Secretary of State
			 shall prepare and submit to the appropriate congressional committees a report
			 that describes the activities undertaken pursuant to subsection (a), including
			 a description of amounts committed, and the amounts provided, to Somalia during
			 the reporting period by each country and organization.
			11.Restriction of foreign assistance
			(a)ReportNot later than 180 days after the date of
			 the enactment of this Act, the President, in consultation with the Secretary of
			 State and the Director of National Intelligence, shall provide to the
			 appropriate congressional committees a report that details the involvement of
			 outside actors, states, or organizations in Somalia that seek to harm efforts
			 to establish a legitimate, credible, democratic government in Somalia or to
			 harm United States interests. The report shall include a description of
			 negative outside influences, as well as motivations, sources of support, and
			 types of support.
			(b)RestrictionNo United States assistance under the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), the Agricultural Trade
			 Development and Assistance Act of 1954 (7 U.S.C. 1691 et seq.), and the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.) shall be provided to countries that
			 are identified in the report required under subsection (a) as overtly or
			 covertly providing assistance to individuals, organizations, factions,
			 militias, terrorist networks, or other entities that seek to destabilize, harm,
			 or otherwise prevent the formation of a government of national unity in Somalia
			 or harm United States interests.
			12.Report on stabilization and reconstruction
			 efforts in SomaliaNot later
			 than 60 days after the date of the enactment of this Act, and annually
			 thereafter, the President shall submit to Congress a detailed report on the
			 implementation of this Act, including a description of—
			(1)progress made as a result of stabilization
			 and reconstruction efforts in Somalia;
			(2)key challenges, gaps, and obstacles to
			 further enhancing stability and peace in Somalia; and
			(3)future funding needs through 2010 for
			 stabilizing and reconstructing Somalia.
			13.OffsetsThe amounts authorized to be appropriated
			 under this Act are offset as follows:
			(1)Of the unobligated balances available under
			 the heading Department of Justice, General Administration, Working
			 Capital Fund, $2,500,000 is hereby rescinded.
			(2)Of the unobligated balances available under
			 the heading ‘Department of Justice, Legal Activities, Assets, Forfeiture
			 Fund, $170,000,000 shall be rescinded not later than September 30,
			 2007.
			(3)Of the unobligated balances available under
			 the heading Department of Commerce, National Institute of Standards and
			 Technology, Industrial Technology Services, $7,000,000 is hereby
			 rescinded.
			(4)Of the unobligated balances available under
			 the heading Maritime Administration National Defense Tank Vessel
			 Construction Program, $74,000,000 is hereby rescinded.
			14.DefinitionsIn this Act:
			(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate and the
			 Committee on Foreign Affairs and the Committee on Appropriations of the House
			 of Representatives.
			(2)Horn of Africa regionThe term Horn of Africa region
			 means the region comprising Somalia, Djibouti, Ethiopia, Kenya, and
			 Eritrea.
			
